        Case 8-19-76260-ast       Doc 595      Filed 05/20/20     Entered 05/20/20 23:32:35




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                                     Chapter 11

                                                     Case No. 19-76260-ast
    In re:                                           Case No. 19-76263-ast
                                                     Case No. 19-76267-ast
    ABSOLUT FACILITIES MANAGEMENT,                   Case No. 19-76268-ast
    LLC, et al.,1                                    Case No. 19-76269-ast
                                                     Case No. 19-76270-ast
                         Debtors.                    Case No. 19-76271-ast
                                                     Case No. 19-76272-ast

                                                     (Jointly Administered)

                     NOTICE OF EFFECTIVE DATE OF CONFIRMED
                      THIRD AMENDED JOINT CHAPTER 11 PLAN

To all creditors, holders of equity interests and other parties in interest:

        PLEASE TAKE NOTICE, that on May 18, 2020, the United States Bankruptcy Court for
the Eastern District of New York entered an Order [Dkt. No. 583] confirming the third amended
joint chapter 11 plan proposed by the Official Committee of Unsecured Creditors, filed May 1,
2020 [Dkt. No. 560] (including all exhibits and supplements thereto, the “Plan”). Copies of the
Plan and Order, and all other papers filed in the Debtors’ Chapter 11 Cases, are available free of
charge on the Debtors’ case website https://cases.primeclerk.com/absolutcare.

       PLEASE TAKE FURTHER NOTICE, that on May 20, 2020, the effective date of the Plan
occurred. All conditions precedent to Plan consummation have either been satisfied or waived.

        PLEASE TAKE FURTHER NOTICE, that pursuant to the Plan, applications for allowance
of administrative expense claims (including professional fee claims, but excluding claims for
expenses incurred and payable by the Debtors in the ordinary course of business, or as otherwise
provided in the Plan or Order) must be filed with the Court within thirty (30) days following the
effective date of the Plan. Any holder of such claim that does not timely apply for allowance of
the same within the foregoing thirty (30) day period shall be forever barred from asserting such
claim against the Plan Administrator, the Debtors or their property, and such holder shall be


1
 The Debtors are: Absolut Facilities Management, LLC; Absolut Center for Nursing and
Rehabilitation at Allegany, LLC; Absolut Center for Nursing and Rehabilitation at Aurora Park,
LLC; Absolut Center for Nursing and Rehabilitation at Gasport, LLC; Absolut at Orchard Brooke,
LLC; Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC; Absolut Center for
Nursing and Rehabilitation at Three Rivers, LLC; and Absolut Center for Nursing and
Rehabilitation at Westfield, LLC.
     Case 8-19-76260-ast        Doc 595      Filed 05/20/20     Entered 05/20/20 23:32:35




enjoined from commencing or continuing any action, employment of process or act to collect,
offset or recover such claim.

        PLEASE TAKE FURTHER NOTICE, that the Plan provides for the rejection of all
executory contracts and unexpired leases not assumed in connection with the sale of substantially
all of the Debtors’ assets to RCA Healthcare Management, LLC, approved by Order, entered
February 10, 2020 [Dkt. No. 446]. Pursuant to the Plan, claims resulting from the rejection of any
such contracts or leases must be filed within thirty (30) days following the effective date of the
Plan. Proofs of claim asserting a claim for rejection damages may be filed electronically via the
Debtors’ case website (click “Submit a Claim”); or alternatively, instructions for filing a hard copy
proof of claim are also available at the foregoing website.

        PLEASE TAKE FURTHER NOTICE, that the Plan is binding upon and inures to the
benefit of the Debtors, their creditors and all other parties in interest and their successors and
assigns.


Dated: May 20, 2020                                   AMINI LLC

                                                      /s/ Jeffrey Chubak
                                                      Avery Samet
                                                      Jeffrey Chubak
                                                      131 West 35th Street, 12th Floor
                                                      New York, New York 10001
                                                      (212) 490-4700
                                                      asamet@aminillc.com
                                                      jchubak@aminillc.com
                                                      Attorneys for the Official Committee of
                                                      Unsecured Creditors
